DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2004/0157354 A1) in view of Armitage (JP 2009-140976 ,machine translation 06-2009) and in further view of Chia et al. (US 20210399040 A1).

    PNG
    media_image1.png
    363
    383
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    342
    409
    media_image2.png
    Greyscale

Regarding claim 1, Kuriyama discloses  light emitting device (002) comprising: a substrate (Figures 1B and 2B: #3; a laminated structure (Figure 1B: #1,#2 and Figure 2B: #11, #2) disposed at an opposite side to the substrate(3) , and including a plurality of columnar parts (Figures 1B: #1, 2 and 2B: #11, #2) ; a first electrically-conductive layer (4) as a surface layer at the laminated structure side ; and a second electrically-conductive layer (5) opposed to the first electrically-conductive layer  (4) via the laminated structure, wherein the columnar part includes a light emitting layer ( Figure 1B: 1b and Figure 2B: 11b-c)  configured to emit light in response to injection of an electrical current from one of the first electrically-conductive layer and the second electrically-conductive layer (π76-π77), a second semiconductor layer ( Figure 1B: 1a and Figure 2B: 11a) which is disposed between the light emitting layer( Figure 1B: 1b and Figure 2B: 11b-c)  and the first electrically-conductive layer (4), and a third semiconductor layer ( Figure 1B: 1c and Figure 2B: 11e) which is disposed between the light emitting layer ( Figure 1B: 1b and Figure 2B: 11b-c)  and the second electrically-conductive layer (5), and is different in conductivity type (n) from the second semiconductor layer (P).
 Kuriyama fails to explicitly disclose a first semiconductor layer provided to the substrate   and is same in conductivity type as the second semiconductor layer; concavo-convex shapes are formed on a surface of the first electrically-conductive layer, an insulating layer is disposed on the first electrically-conductive layer, and an electrode layer is disposed so as to cover an area where the insulating layer is disposed, and some of the concavo-convex shapes.
Armitage discloses a substrate of SI but notes that a buffer or insulating layer as needed for the proper electrode extraction one of ordinary skill would not that the first semiconductor layer provided to the substrate, being a buffer layer, would have to be the same conductivity as the second to ensure light emission took place and worked properly (π45-π49).
Armitage further discloses the roughened surface, creation of concavo-convex structures to endure that light  loss does not occur due to total internal reflection. Likewise place concavo-convex structures on the lower aids in preventing light leaked by recycling light to be emitted through the top if its top-emitting and aiding in light extraction efficiency.1
Chi discloses in Figure 2, An extension portion 62 is extended from the p-side electrode 61 and is further extended over the insulating layer 72 on the side surface 71 of the mesa structure 70 and the insulating layer 72 disposed on the exposed first compound semiconductor layer 20. A pad portion 63 is disposed on a portion of the extension portion 62 above the exposed first compound semiconductor layer in order to provide a structure that to suppresses signal attenuation, electric power attenuation, or the like due to wiring resistance. 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Kuriyama wherein disclose a first semiconductor layer provided to the substrate   and is same in conductivity type as the second semiconductor layer; concavo-convex shapes are formed on a surface of the first electrically-conductive layer, an insulating layer is disposed on the first electrically-conductive layer in order to insure efficient light emission as disclosed by Kuriyama and an electrode layer is disposed so as to cover an area where the insulating layer is disposed, and some of the concavo-convex shapes in order to provide a structure that to suppresses signal attenuation, electric power attenuation, or the like due to wiring resistance as disclosed by Chia.
Regarding claims 2 and 3, Kuriyama (Figure 1B and 2B) discloses wherein the plurality of columnar parts are regularly arranged in a plan view, Kuriyama fails to explicitly disclose  wherein the concavo-convex shapes are irregularly formed (claim 2); the concavo-convex shapes are regularly disposed. However the examiner notes  that being irregular or regular does not define over rt as applied. So irregular, regular somewhat regular are considered matters of design choice.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Kuriyama wherein the concavo-convex shapes are irregularly formed (claim 2); the concavo-convex shapes are regularly, since matters of design choice requires only routine skill in the art.
Regarding claim 4, Armitage disclose wherein the insulating layer is formed using a coating-type insulating material (silicon based material).
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Kuriyama wherein the insulating layer is formed using a coating-type insulating materials in order to provide a device that is easy to manufacture as well as provide protective covering from environmental concerns. 
Regarding claim 6,  Kuriyama does not explicitly disclose a projector. However, the Office takes Official Notice that light emitting devices similar to claim 1 being included in a projector are well known in the art. The advantage is to provide an efficient light source to a well-known device. Accordingly, it would have been obvious to a person of ordinary skill in the art to modify Kuriyama with a projector containing the light emitting device of claim 1, since projectors are known in the art and the light source provides an efficient light source for a well -known device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2004/0157354 A1) in view of Armitage (JP 2009-140976 ,machine translation 06-2009) in view of Chia et al. (US 20210399040 A1) and in further view of  Chida (US 2017/0084860 A1).
Kuriyama as modified by Armitage and Chia disclose the device set forth above (see rejection claim 1) Kuriyama as modified by Armitage and Chia  fail to explicitly disclose wherein the electrode layer is formed including three layers of chromium, nickel, and gold.
Chida discloses the terminal electrode 116 may have a single-layer structure or a stacked-layer structure of two or more layers. For example, a single-layer structure of an aluminum layer containing silicon, a two-layer structure in which a titanium layer is stacked over an aluminum layer, a two-layer structure in which a titanium layer is stacked over a titanium nitride layer, a two-layer structure in which a tungsten layer is stacked over a titanium nitride layer, a two-layer structure in which a tungsten layer is stacked over a tantalum nitride layer, and a three-layer structure in which a titanium layer, an aluminum layer, and a titanium layer are stacked in this order are given. Alternatively, a layer, an alloy layer, or a nitride layer containing aluminum and one or more elements selected from titanium, tantalum, tungsten, molybdenum, chromium, neodymium, and scandium may be used, (π88, claims 3,9 and 15.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the light emitting device of Kuriyama disclose wherein the electrode layer is formed including three layers of chromium, nickel, and gold in order to create a device of high brightness and low power consumption as disclosed by Chida.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879